873 F.2d 1441Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Robert Neal RAINES, Defendant-Appellant.
No. 88-7353.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 20, 1989.Decided:  April 14, 1989.

Robert Neal Raines, appellant pro se.
William Anthony Kolibash (Office of the United States Attorney), for appellee.
Before DONALD RUSSELL, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Robert Neal Raines appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   Raines v. United States, C/A 88-8, CR 85-42 (N.D.W.Va. Nov. 30, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 While the magistrate determined Raines's sufficiency of the evidence claim was not cognizable under Sec. 2255, we have reviewed the substance of the claim and found it to be without merit